FILED
                             NOT FOR PUBLICATION                           MAY 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PEDRO FRANCISCO PASCUAL, a.k.a.                  No. 12-72869
Samuel Lopez, a.k.a. Pasquel Pedro-
Francisco,                                       Agency No. A095-724-631

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Pedro Francisco Pascual, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we review de novo claims of due process violations, Colmenar v. INS,

210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for review.

      The record does not compel the conclusion that Pascual established

extraordinary circumstances to excuse his untimely asylum application. See

8 C.F.R. § 1208.4(a)(5). Accordingly, Pascual’s asylum claim fails.

      Substantial evidence supports the agency’s finding that Pascual’s

experiences with the guerrillas did not rise to the level of persecution. See Hoxha

v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (harassment, threats, and one

beating did not compel a finding of past persecution). Substantial evidence also

supports the agency’s finding that Pascual did not establish a clear probability of

future persecution because the civil war has ended and his family remains

unharmed. See Tamang v. Holder, 598 F.3d 1083, 1094 (9th Cir. 2010) (fear not

objectively reasonable because family returned without incident and country

conditions had changed). The BIA found that Pascual did not testify before the IJ

about his fear of gangs, and so it did not consider the new arguments he made

about fearing gangs. Pascual does not challenge the BIA’s determination. See

                                          2                                    12-72869
Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived). Thus, Pascual’s withholding of

removal claim fails.

      Further, substantial evidence also supports the agency’s denial of CAT relief

because Pascual failed to establish it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government if returned to

Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, contrary to Pascual’s contention, the BIA did not issue a streamlined

decision. We reject Pascual’s due process contention that the BIA failed to provide

a reasoned explanation for its decision. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error to prevail on a due process claim); see also Najmabadi

v. Holder, 597 F.3d 983, 990 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          3                                       12-72869